DECISION AND JUDGMENT ENTRY
{¶ 1} This matter is before us on relator Michael Carpenter's petition for a writ of procedendo ordering respondent, Judge Ann B. Maschari, to proceed to final judgment on relator's petition for postconviction relief.
 {¶ 2} Pursuant to 6th Dist.Loc.App.R. 6, a relator shall "* * * file a praecipe directing the clerk of the court of appeals to serve a copy of the complaint on each other party at the addresses listed in the praecipe." The record before us reveals that relator did not file a praecipe along with his petition. Accordingly, respondent has not been properly served by the clerk with a copy of the petition.
 {¶ 3} For this reason, we find the petition for a writ of procedendo not well-taken and denied. This cause is dismissed at relator's costs.
                            PETITION DENIED.
Richard W. Knepper, J., Mark L. Pietrykowski, J., and Arlene Singer, J.